ACCEPTED
                                                                                      03-15-00642-CV
                                                                                              8169789
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                12/10/2015 2:09:59 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                   IN THE THIRD COURT OF APPEALS
                            AUSTIN TEXAS
                                                                 FILED IN
DENNIS TUMLINSON                         §                3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                                                          12/10/2015 2:09:59 AM
v.                                       §   03-15-00642-CV
                                                              JEFFREY D. KYLE
CAROLYN BARNES, ET AL                    §                         Clerk


     MOTION TO EXTEND TIME FOR FILING APPELLEE'S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, CAROLYN BARNES, hereinafter referred to as

BARNES, and files this motion to extend time for filing Appellee's Brief,

and in support thereof would show the court as follows:

       1.    Barnes is still awaiting the clerk and court reporter's record,

which the Clerk's Office states they mailed on December 4, 2015. The

Clerk has blamed the delay on the holidays, but this is the   9th   and the CD

with the record still has not arrived.

      2.     Barnes has sent several emails to opposing counsel and not

obtained any response with respect to his agreement for this extension of

time. Just prior to printing this document so it could be placed in the mail,

Barnes received a response from opposing counsel stating that he had no

idea what Barnes was talking about or requesting and so Barnes resent all

her prior emails and asked again for his agreement for this extension of time.




                                                                             1
Barnes had not received a response, but has stated that if no response is

made, she will assume that there is no objection.

       3.    Rather than continue to wait on the CD and a response from

opposing counsel, Barnes now files this motion to extend time for filing

Appellee's Brief.

      4.     The Brief is due today, but Barnes does not yet have the record

to incorporate the requisite cites in the brief.

      5.     Tumlinson certainly will not be harmed by the delay because

Barnes has been foreclosed from appealing the summary dismissal of the

other Travis County defendants in this case due to the bias in the trial court

and the retaliation against Barnes for exercising her right to petition for

redress of grievances in the courts of law.

      6.     Barnes suspects that the record will not be complete when it is

received and she will also have to file a motion to supplement the record. It

is obvious from the Appellant's brief that the Travis County Attorney's are

continuing their duplicity and dishonesty with respect to the critical facts in

this case. They have made substantial misrepresentations of material fact in

their brief, which will require extraordinary citing to the record. This is not

only abusive, it is oppressive.




                                                                             2
      7.    The trial court has failed and refused to sever the dismissed

parties from the suit so that Plaintiff can appeal the summary dismissal of

those defendants under an abuse of Chapter 13 Tex. R. Civ. Proc. Plaintiff

is being hindered from appealing the adverse rulings of the trial court, while

Tumlinson is allowed an interlocutory appeal. This is patently unfair when

the abuser and criminal is employed by the government and can destroy all

the evidence of his crime and the malicious, violent assault on Barnes. This

assault was in broad daylight in the Travis County Courthouse clearly

captured on the security video cameras.        Despite Barnes securing an

immediate Order from a District Judge to preserve and protect that video

recording that would prove the truth, these State employees destroyed the

video anyway. Despite numerous open records-requests, letters and packets

to four separate grand juries that were intercepted by the State employees,

and requests under the freedom of information act, all discovery was denied

to Barnes in both the malicious prosecution and in the civil case which is

now being appealed. Barnes served discovery but the biased trial court

allowed all the defendants to merely ignore the discovery requests. The trial

court even refused to hear the motions to compel discovery.

      8.    Due to the continuing criminal conspiracy, these appeals are

much more involved that regular appeals and require much more work to



                                                                            3
brief and present. In a normal case, the parties will have been allowed some

semblance of substantive due process and would have been afforded the due

course of law and equal rights, but Barnes has been deprived of all rights

secured by the Texas Bill of Rights for five years now. Barnes has even

been deprived of any right to file a petition to redress these grievances

through declaratory judgment and prospective injunctive relief. The trial

court dismissed all the defendants under the false pretense that all these

criminal offenders have absolute sovereign immunity to violate the Texas

Bill of Rights and there is not a damn thing the people can do about it.

      9.     Dennis Tumlinson was a drunk-on-the-job with a long history

of abusing people. There are several documented disciplinary actions where

he abused inmates and co-workers and even another lawyer exactly a year

prior to his assault on Barnes. Now, he is made to look like a hero and

referred to as "Travis County Sheriffs Office Senior Certified Peace

Officer" to bolster his image and make it appear that he is not the abusive,

misogynous, attacker and liar that he is.

      10.    Barnes timely filed her notice of appeal from the summary

dismissal of the other Travis County defendants, but is not being allowed to

proceed with those appeals. It is patently unfair to allow this interlocutory

appeal while depriving Barnes of any rights to appeal.



                                                                           4
       11.      The brief is due on December 9, 2015, and Barnes has still not

been able to access the record on appeal to make the proper cites as required

in the brief.

       12.      Barnes is not allowed to access any internal records of any of

the courts. Barnes has been left indigent as a direct and proximate result of

the malicious actions of the criminal conspiracy and the complete

suspension of the laws, Constitution, and writ of habeas corpus for the past

five years.

       13.      Barnes timely requested a copy of the record on appeal and was

told it would be mailed, and is now being told that it was mailed on

December 4, 2015. Barnes has no vehicle and cannot just drive into Austin

and secure a copy of this CD physically and must rely on the mail. If the

CD does not arrive this week, Barnes will have to borrow a car and will

physically go in and get a copy of the record.

       14.      To be timely, the brief should be mailed to the Court today;

however, without the CD or any access to the record on appeal, Barnes is

unable to properly .cite to the record on appeal in the brief as required by the

federal rules of appellate procedure.

       15.      Barnes is requesting an extension of time for 14 days because

until the CD arrives, Barnes will be unable to complete the brief and will not



                                                                              5
be able to see if the hyperlinks will work or if she will be required to

supplement the record on appeal. This is a time consuming process with

such a voluminous record.

      16.    This will cause no harm or delay to the other side because when

Barnes filed her appeals and motion to sever to make the summary

dismissals final, the trial court failed and refused to sever the summary

dismissal orders and parties.    Thus, Barnes is not able to appeal those

companion decisions that were made and heard at the same time as

Tumlinson's motion to dismiss under Chapter 13.

      17.   Thus, the Appellee's Brief is due on December 9, 2015 . Barnes

has been corrected by opposing counsel that the brief was actually due

November 30, 2015 because it is an expedited appeal; however he has

agreed to the extension of time. Barnes is requesting an extension of time to

December 23, 2015 and opposing counsel has agreed to this request for an

extension of time. Barnes will make every effort to file the brief earlier if

the hyperlinks in the CD work and if the CD is in a searchable pdf format

when it arrives. If the record is complete, Barnes will file the brief before

the December 23, 20 15 date. If the record is not complete, Barnes will

immediately send a letter to the Clerk to supplement the record.




                                                                           6
      18.    Barnes is requesting an extension oftime for 14 days and this is

her first request for an extension of time. This request is being made in good

faith and not merely for delay. BARNES prays for such other and further

relief to which she may be entitled, whether at law or in equity.

                                       Respectfully submitted,


                                       Carolyn Barnes
                                       419 Indian Trail
                                       Leander, Texas 78641
                                       Barnes.legalguidance@gmail.com
                                       281-467-8681




                                                                            7
                                  JURAT

COUNTY OF WILLIAMSON

STATE OF TEXAS

Pursuant to Texas Civil Practices and Remedies Code Sec. 132.001, I,
Carolyn Barnes, do hereby swear and affirm that the facts stated above are
true and correct based on personal knowledge.

I aver that "My name is Carolyn Barnes, by date of birth is January 12,
1957, and my address is 419 Indian Trail, Leander, Texas 78641 in the
United States of America. I swear under penalty of perjury that all the facts
stated herein are within my personal knowledge and true and correct.

I have read the foregoing Motion for Extension of Time to File the
Appellee's Brief and the facts stated within that are not verified by the
record are true and correct to the best of her knowledge.

SWORN TO BEFORE ME ON THIS 9th day of December, 2015.




                                      By:     ~----.../
                                      Carolyn Barnes




                                                                           8
                   CERTIFICATE OF CONFERENCE

      Barnes has conferred with opposing counsel sending several emails to

him, but received no response. In the last email, Barnes stated that if she did

not receive a response, she would assume he is not opposed to the extension

of time. Opposing counsel has been given sufficient opportunity to object,

but has not expressed any opposition to this request for an extension of time.

Just as Barnes was sending this document, she received a reply email from

opposing counsel and he stated that the brief was actually due on November

30, 2015 because it is an expedited appeal, but that he has no objection to the

extension of time. He stated "we do not object to an extension."




                                       Carolyn Barnes


                      CERTIFICATE OF SERVICE

      By my signature above, I hereby certify that a true and correct copy of

the foregoing document has been served pursuant to Rule 21a of the Texas

Rules of Civil Procedure on all counsel of record on this the 9th day of

December 2015 .




                                                                             9